DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered. Claims 1, 2, 5 and 7-20 remain pending. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1, 2, 5, 8-10, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US Patent No. 6,151,577) in view of Kang et al. (US 2015/0056580 A1).
Regarding claims 1 and 16, Braun discloses:
an interactive system using a visual character for illustrating various human physiological or anatomical components associated with producing vocals comprising: 
an animated, interactive, visual character electronically displayed on a display unit (display screen 3), showing one or more anatomical structures or systems involved in producing sound or vocals, said animated, interactive visual character configured to illustrate anatomical or physiological movements associated with a voice related training module (Fig. 4; column 3, lines 6-42);
a training module (e.g. module which allows user to input letter combinations to receive assistance from the device to pronounce them – column 3, lines 34-37) comprising at least one voice related exercise, said animated, interactive, visual character electronically displays human physiological or anatomical movements corresponding to said vocal training exercise (display anatomical structures performing pronunciations of letters or letter combinations according to the particular exercise, such as in listening mode, where user selects sound which is displayed and pronounced and user is prompted to pronounced sound which is visualized and compared with the standard – column 3, lines 44-53) (as per claim 1), and
an interactive method for the development of the voice using a visual character for illustrating the various human physiological or anatomical components involved in producing vocals comprising: 

providing a training module comprising at least one voice related exercise (column 3, lines 34-37); and
electronically displaying one or more human physiological or anatomical movements of said human anatomical structures or systems associated with said vocal training exercise, wherein each anatomical or physiological movement displayed corresponds to a specific portion of said vocal training exercise as said vocal training exercise is displayed or described (column 3, lines 44-53) (as per claim 16), and
To the extent that Braun does not explicitly disclose the visual character is in the form of a three dimensionally shaped human being; at least one customizable user interface displayed on said display unit configured to display multiple human anatomical structures or systems displayed on said animated, interactive visual character; the animated visual character displays the movements in real time as said voice related exercise is displayed, and wherein each movement associated with said visual character’s electronically displayed human physiological or anatomical movements provides visual guidance as to how said at least one voice related exercise should be performed at a time of viewing said training module (as per claims 1 and 16), Kang discloses a similar voice and pronunciation training system that includes these features. Specifically, Kang discloses an animated visual character in the form of a three dimensionally shaped human being (see for ex. Fig. 2, Par. 63), wherein the animated character and movements are displayed in real time (see Par. 61 – user’s image and 3D animation are displayed simultaneously as the user pronounces words, so that a visual comparison is provided to the user 
Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Braun by utilizing a 3D shaped human being form which provides real time guidance to the user in a customizable user interface, as taught by Kang, to obtain predictable results of helping the user to attain better pronunciation through real time comparison of the user’s movements with ideal movements, as set forth in Kang Par. 61. 

Regarding claims 2, 5, 8-10, 12, 14 and 18, Braun in view of Kang further discloses two or more training modules (for example listening mode and test mode – Braun, column 3, lines 44-58) (as per claim 2), 
said human anatomical structures or systems are internal organs or muscles responsible for producing sound, interacting and synchronizing muscular movements involved in abdominal support, releasing of air control and neural stimulation in unison with Larynx mobility and gravity, or combinations thereof (Braun, column 4, lines 10-44) (as per claim 5), 
said animated, interactive, visual character is programmed to show correct movement(s) of said human physiological or anatomical movements during singing or in conjunction with a particular vocal exercise so a user has a visual understanding of how said human physiological or anatomical movements should behave or function, and the timing of such actions relative to the singing action or exercise (Braun, column 4, lines 10-45) (as per claim 8), 
a scoring system or module (Kang, Par. 79) (as per claim 9)

a video, said video having images illustrating how to perform said at least one voice related exercise (window 11 simultaneously shows a video of animations of lip movements – Braun, column 3, lines 9-12; column 4, lines 5-9) (as per claim 12), 
each human anatomical structure or system involved in producing sound or vocals is highlighted (in different colors) when a user is performing a corresponding vocal training exercise (Braun, column 4, lines 10-44) (as per claim 14), and
each human anatomical structure or system associated with one or more portions of said vocal training exercise is highlighted to visually aid a user in understanding how the human body components function while said user sings or performs said vocal training session (Braun, column 4, lines 10-44) (as per claim 18).

6.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US Patent No. 6,151,577) in view of Kang et al. (US 2015/0056580 A1), and further in view of Burdis et al. (US 2018/0268728 A1).
Regarding claims 7 and 11, the combination of Braun and Kang does not appear to disclose said display unit is a head mounted display (as per claim 7), wherein said head mounted display is a virtual reality headset or display unit (as per claim 11). However, Burdis discloses using a head-mounted display such as a virtual reality headset (see Par. 51) in a language proficiency and pronunciation training system (see abstract, Par’s. 11, 12, 70). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Braun and Kang by utilizing a head mounted display as taught by Burdis. . 

7.	Claims 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US Patent No. 6,151,577) in view of Kang et al. (US 2015/0056580 A1), and further in view of Kirkpatrick (US 2013/0177885 A1).
Regarding claims 13, 15, 17, 19 and 20, the combination of Braun and Kang does not appear to disclose: 
said animated, interactive, visual character displays an electronic image of a human body having two or more human anatomical structures, systems or organs (as per claim 13),
said animated, interactive, visual character is configured to display written instructions to illustrate how to perform a corresponding vocal training exercise (as per claim 15),
said animated, visual character comprises an electronic display of a human body having two or more anatomical structures, systems or organs (as per claim 17),
a recorded video message or written instructions (as per claim 19), and
a control menu configured to allow a user to modify one or more components of said system (as per claim 20).
Kirkpatrick discloses a similar vocalization training system that includes image of a human body having two or more human anatomical structures (see Fig’s. 2-4), written instructions for how to perform a vocal training exercise (Par. 112), and a control menu allowing a user to modify components of the system (e.g. Par. 65 – user may integrate EMG data into a remote external device). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Braun and Kang by displaying human .  

Response to Arguments
8.	Applicant’s arguments with respect to the rejection of claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the section 103 rejections of the dependent claims, Applicant’s do not appear to address the limitations of these claims; accordingly, these arguments are also moot. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (US 2016/0321953 A1) discloses a pronunciation learning support system utilizing three-dimensional multimedia. Russell (US 2006/0004567 A1) discloses a method, system and software for teaching pronunciation. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715